DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 16-30 are currently pending in the application (see the note regarding claim renumbering below); of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.


Claim Renumbering
3.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
In the present case, the newly presented claims (see applicant’s preliminary amendment filed November 5, 2021) are not numbered consecutively and do not begin with the number next following the highest numbered claim previously presented.  Misnumbered claims 116, 217, 318, 419, 520, 621, 722, 823, 924, 1025, 1126, 1227, 1328, 1429, and 1530 have been renumbered as claims 16-30, respectively.

Specification
4.	The disclosure is objected to because of the following informalities:
In paragraph [0045] of the written specification (fifth line from the end), “... second sidewall region SSB 3” appears to be in error (the second sidewall region is previously referenced as “SB2”; see, e.g., line 13 of paragraph [0045]).
In paragraph [0049] of the written specification, “the first sidewall region SB2” appears to be in error (the first sidewall region is previously referenced as “SB1”; see, e.g., line 10 of paragraph [0044]) 
Appropriate correction is required.

Claim Objections
5.	Claims 1-30 are objected to because of the following informalities:
Throughout the claims, the recitation “in forward direction” does not read properly (“forward” should be preceded by an article such as “a” or “the”).  See, e.g., claim 1, lines 9-10, lines 10-11, line 12, line 13, line 14, line 16; claim 21, line 3; claim 25, line 3; claim 29, line 3; and claim 30, lines 2-3.
In line 14 of claim 16, “in horizontal direction” does not read properly (“horizontal” should be preceded by an article such as “a” or “the”).  
In line 3 of claim 18, “in vertical direction” does not read properly (“vertical” should be preceded by an article such as “a” or “the”).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



7.	Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 16, “the two lateral outer walls” lacks proper antecedent basis in the claims.
In lines 9-10 of claim 16, it is not clear how the “forward direction” relates to the previously recited “forward traveling direction” (see line 5).  If these terms are intended to refer to the same direction, then consistent terminology should be used.
In line 10 of claim 16, “the front” lacks proper antecedent basis in the claims.
In line 14 of claim 16, “horizontal direction” lacks proper antecedent basis in the claims.
In line 3 of claim 17, “the vertical direction” lacks proper antecedent basis in the claims.
In line 2 of claim 18, “the horizontal plane” lacks proper antecedent basis in the claims.
In line 3 of claim 18, “vertical direction” lacks proper antecedent basis in the claims.
In line 2 of claim 19, the recitation “narrower in the forward direction” is confusing because the term “narrower” implies a width dimension (i.e., a dimension measured in a direction perpendicular to the longitudinal center “M” of the machine) whereas the intent of the claim language appears to be to recite a dimension along or parallel to the longitudinal center “M”.
In lines 2-4 of claim 20, the recitation “the lifting column being arranged at the level of the second sidewall region as viewed in the forward direction” is confusing; it is not clear what is meant by the phrase “at the level of” (the term “level” implies a vertical position or height, but it is not clear how such a vertical position or height can be viewed or measured in the forward direction).
In line 4 of claim 20, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(c) and/or (d).
In line 4 of claim 20, it is not clear what is meant by “overlapped”.
In line 2 of claim 21, it is not clear what is meant by “overlaps”.
In line 2 of claim 21, “the horizontal plane” lacks proper antecedent basis in the claims.
In line 3 of claim 22, “the lateral outer boundaries ...” lacks proper antecedent basis in the claims.
In line 3 of claim 22, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(c) and/or (d).
In line 3 of claim 23, “the longitudinal direction” lacks proper antecedent basis in the claims.
In line 3 of claim 24, “the longitudinal direction” lacks proper antecedent basis in the claims.
In line 2 of claim 25, “the horizontal plane” lacks proper antecedent basis in the claims.
In line 3 of claim 25, it is not clear what is meant by “at the level of”.
In line 1 of claim 26, “the transition ...” lacks proper antecedent basis in the claims.
In line 3 of claim 26, the recitation “formed by inclined surfaces running at an angle (α, β) ...” is confusing and indefinite; it is not clear how a single angle can be represented by two different reference characters.
In line 3 of claim 26, “the longitudinal direction” lacks proper antecedent basis in the claims.
In line 2 of claim 27, “the extension ...” lacks proper antecedent basis in the claims.
In lines 1-2 of claim 30, the meaning of “at the level of” is not clear.
In line 3 of claim 30, “the direction transversely away from ...” lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claims 16-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn, German patent publication no. DE-102016010660-A1.
	The explanation that follows is made with reference to both the original Kuhn publication and the English language translation thereof that is attached to the present Office action (hereinafter referred to as “the Kuhn Translation”).

	Kuhn discloses a self-propelled ground milling machine (e.g., Figs. 1, 3, 5), comprising: 
a machine frame 2; 
a drive motor 6; 
a ground milling device with a milling drum (see page 11, lines 16-17 of the Kuhn Translation) arranged inside a milling drum box (see, e.g., Fig. 1 in the area of the working device 4) and rotatable about a horizontal rotation axis extending transversely to a forward traveling direction of the ground milling machine (see page 12, lines 29-30 of the Kuhn Translation); 
front and rear travel devices (machine frame driving devices 3); 
a right and a left lateral outer wall (see the annotated version of Kuhn Fig. 5 below, in which a right lateral outer wall includes regions SW1, SW2, and SW3); and 
an operator platform (control station 5), wherein at least one of the two lateral outer walls has, in forward direction toward the front, a first sidewall region (SW1 in the annotated version of Kuhn Fig. 5 below) arranged in front of the operator platform in forward direction toward the front (i.e., in the direction “A” in Kuhn Fig. 5), a second sidewall region (SW2 in the annotated version below) positioned in front of the first sidewall region in forward direction toward the front, and a third sidewall region (SW3 in the annotated version below) positioned in front of the second sidewall region in forward direction toward the front, wherein the second sidewall region (i.e., SW2 in the annotated version below) protrudes sideways in horizontal direction and perpendicular to forward direction of the machine relative to the first and third sidewall regions (i.e., SW1 and SW3 in the annotated version below) and away from a longitudinal center of the machine extending in forward direction (see the annotated version of Kuhn Fig. 5 below, where it can be seen that SW2 protrudes horizontally beyond SW1 and SW3).
With respect to claim 17, the Kuhn sidewall regions each extend essentially parallel to the vertical direction (see, e.g., Fig. 3).
With respect to claim 18, the Kuhn sidewall regions are free of vertical projections (see, e.g., Fig. 3).
With respect to claim 19, the Kuhn second sidewall region (SW2 in the annotated version below) has a shorter extent or dimension, in the forward direction ”A” than the first and the third sidewall regions (i.e., SW1 and SW3 in the annotated version below).
With respect to claims 20-21, Kuhn further discloses height-adjustable lifting columns connecting each traveling device 3 to the machine frame 2 (see page 11, lines 10-11 of the Kuhn Translation); with reference to Figs. 1, 3, and 5, for example, it can be seen that the lifting columns connected to the front travel devices 3 overlap with the second sidewall region (i.e., SW2 in the annotated version below).
With respect to claim 22, both the first, second, and third Kuhn sidewall regions are set back toward the longitudinal center of the machine relative to the lateral outer boundary of the operator platform 5 (see the dashed line at the upper edge of Fig. 5 denoting the widest extent of the operator platform).
With respect to claim 23, the Kuhn front travel devices 3 protrude beyond the first and third sidewall regions (SW1 and SW3 in the annotated version below); see Figs. 1 and 5.
With respect to claim 24, the Kuhn second sidewall region (SW2 in the annotated version below) overlaps an outer end face of one of the front travel devices; see Figs. 1 and 5.
With respect to claim 25, the Kuhn second sidewall region (SW2 in the annotated version below), for example, extends at a level of a front travel device 3 (i.e., SW2 extends laterally at least as far from the machine center as the corresponding front travel device 3; see Figs. 1 and 5).
With respect to claims 26-27, the transition from the first to the second sidewall region and the transition from the second to the third sidewall region is each formed by an inclined surface (see Fig. 5) and each inclined surface has an extent in the forward direction “A” that is smaller than the extent in the forward direction of each of the sidewall regions SW1, SW2, SW3; see Fig. 5.
With respect to claim 28, the Kuhn lateral outer walls are mirror-symmetrical to one another in the first, second and third sidewall regions (see Fig. 5).


    PNG
    media_image1.png
    629
    975
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

14.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn as applied to claim 16 above, and further in view of Thelen et al., U.S. Patent Application Publication No. 2016/0001818 (“Thelen”).
As discussed above, Kuhn discloses all of the limitations of claim 16.  With reference to Figs. 1 and 3, Kuhn further discloses a cover wall extending from the operator platform 5 in a forward direction “A” toward the front.  Kuhn does not, however, disclose that the cover wall slopes downwardly in the forward direction, as recited in claim 29.
In the same field of endeavor, Thelen discloses a ground milling machine having an operator platform 6 (Fig. 1a) and a cover wall extending from the operator platform in a forward direction “a” toward the front of the machine.  Thelen teaches providing the cover wall sloping downwardly in the forward direction (see Fig. 1a).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Thelen, to provide the Kuhn cover wall sloping downwardly in the forward direction, in order to improve forward visibility for an operator of the machine.
With respect to claim 30, Thelen further teaches that the cover wall slopes downwardly in a direction transversely away from the longitudinal center of the machine (see Fig. 1a).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Thelen, to provide the Kuhn cover wall also sloping downwardly in the transverse direction, in order to further improve forward visibility for an operator of the machine.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gaertner et al., Kotting et al., Oxford et al., Stahl, Husar, and Li et al. (CN-111593642-A) disclose establishing and/or preserving various lines of sight in milling machines.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        




/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        11 June 2022